DETAILED ACTION

1.	This Office action is responsive to the amendment filed 04/25/2022.  Claims 6 and 13 have been cancelled.  Claims 1-5, 7-12 and 14-20 are present for examination.

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eilert (US 2010/0250849) in view of Jenne (US 2019/0012101).
	1.	A method for backing up data, comprising: 
making a detection, by a volatile storage firmware, that data 
communication to a volatile storage component is 
degraded (corresponds to “flush pin 208 initiates the 
dumping of contents of RAM 260 to PCM…for use 
during power loss scenarios where the contents of 
RAM are autonomously copied to nonvolatile 
storage…copy the contents of RAM or DRAM to 
nonvolatile memory”, see [0022] and Fig 2 of Eilert); 
initiating a direct memory access (DMA) engine 
(corresponds to flush command/functionality) to 
copy the data from the volatile storage component 
(RAM 260 and/or RAM, SRAM, DRAM elsewhere 
in Fig 1 of Eilert) to a non-volatile storage device 
(corresponds to PCM, arrays 220/230, flash, etc of 
Eilert); and 
in response to initiating copying of the data: 
initiating a shutdown of the volatile storage component,
(corresponds to “copy contents of RAM or 
DRAM…to PCM…to allow the RAM or DRAM to 
be powered down”, see claims 10, 17 and 18 of 
Eilert; in general, the Examiner is unclear of the 
significance of this limitation since when main 
power is lost and battery power takes over, the 
volatile memory necessarily enters a shutdown 
state/mode or shuts down entirely given the life of 
the battery)
		wherein prior to making the detection, making a first 
determination that a voltage supplied to the volatile 
storage component is below an upper threshold 
(corresponds to “power failure is detected”, see 
[0005] and throughout Jenne; the Examiner 
contends given a broad reasonable interpretation, a 
threshold, limit and/or voltage at which power is 
determined to have failed inherently exists in the 
detection of power failure in Jenne).

15. A volatile storage component, comprising: 
a volatile storage device (corresponds to RAM, SRAM 
and/or DRAM as discussed above); 
a power source (inherent in Eilert’s device);
a first processor core executing a direct memory access 
(DMA) engine (corresponds to circuitry including 
microcontroller (uC) 20, see [0036]); and 
a second processor core (corresponds to circuitry including 
processor 20) executing a volatile storage firmware, 
wherein the volatile storage firmware is 
configured to perform a method for backing up data 
(see above), comprising: 
making a detection that data communication to the 
volatile storage component is degraded 
(corresponds to “flush pin 208 initiates the 
dumping of contents of RAM 260 to PCM…for 
use during power loss scenarios where the 
contents of RAM are autonomously copied to 
nonvolatile storage…copy the contents of RAM 
or DRAM to nonvolatile memory”, see [0022] 
and Fig 2); 
initiating the DMA engine (corresponds to flush 
command/functionality) to copy the data from 
the volatile storage component (RAM 260 and/or 
RAM, SRAM, DRAM elsewhere in Fig 1) to a 
non-volatile storage device(corresponds to PCM, 
arrays 220/230, flash, etc); and 
in response to initiating copying of the data: 
initiating a shutdown of the volatile storage 
component (corresponds to “copy contents of 
RAM or DRAM…to PCM…to allow the RAM 
or DRAM to be powered down”, see claims 10, 
17 and 18; in general, the Examiner is unclear 
of the significance of this limitation since when 
main power is lost and battery power takes 
over the volatile memory necessarily enters a 
shutdown state/mode or shuts down entirely
given the life of the battery)
wherein prior to making the detection, making a first 
determination that a voltage supplied to the 
volatile storage component is below an upper 
threshold (corresponds to “power failure is 
detected”, see [0005] and throughout Jenne; 
the Examiner contends a threshold or limit 
inherently exists in the detection of power 
failure in Jenne).

Independent claim 8 defines an embodiment similar in scope to the embodiment of claim 1 and is rejected accordingly.
However, various well known functions commonly found in memory systems supporting data backup are not discussed.  For example, the claimed “receiving an indication that the data was successfully copied” and “activating a power source” are not specifically discussed.  Jenne is presented for teaching such limitations.  
	Jenne teaches “it can be determined whether a save operation of the NVDIMM has completed” (see [0061], [0086]), “determine when a system power failure has occurred…in response, the PCH will notify the processing complex 110 to flush its caches, and other volatile information to NDIMM 130 in anticipation of losing power” (see [0035]) and “battery device that powers NVDIMM 130…power source 150 represents one or more super-capacitors that are configured to provide power to NVDIMM 130…as needed…in order to conduct the runtime save data operation” (see [0039], [0088], [0096]).  
	Because power monitoring and battery backup is well known in memory systems as demonstrated by Jenne to improve reliability and performance, it would have been obvious to use such power management schemes to maintain backup data within the device of Eilert.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.
The remaining dependent claim features are expressly or inherently found in the applied art.  For example, the claimed “checksum” is inherent within the Error Correcting Code capabilities discussed throughout Eilert (see [0020], [0038] and [0039]).  The claim “indication that the data was successfully copied” and “a backup indication bit” correspond to the function of “Status Block 212” and “status register whose register bits convey information about the status…status register output may be read to monitor progress during command operations or report result of the memory operations” (see Eilert [0020]).

4.	Applicant's arguments filed 04/25/2022 have been fully considered but they are not deemed to be persuasive.
	Applicant should reconsider the rejection above in section 3 of the Office action.  

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. section 1.136(a).  

6.	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any response to this final action should be mailed to:
Box AF
Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or Draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A LANE whose telephone number is 571 272-4208.  The examiner can normally be reached on M-F 6:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139